ANSTEAD, Judge,
concurring specially:
The trial court dismissed a suit brought by condominium apartment owners against the City of Boca Raton and its building inspector.1 The suit was for damages for alleged defects in the condominium structure and sought to impose liability on the city and its employee on the basis of alleged negligent inspections by the building inspector which failed to detect the defects claimed.
The trial court dismissed the action on the authority of Modlin v. City of Miami Beach, 201 So.2d 70 (Fla.1967). I think the trial court was correct. In Modlin the Supreme Court held that a municipality was not liable for the negligence of its building inspector, because the building inspector himself owed no duty to any particular person (other than his employer, perhaps); but rather owed a duty to the public generally, the breach of which would not give rise to a private action in tort.

. This action predates the enactment of Section 768.28, Florida Statutes (1975) regarding the waiver of sovereign immunity in tort actions.